Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to Amendment filed 08/30/2021.
Claims 1-10 are pending in this application.  Claims 1 and 6 are independent claims.  In Amendment, claims 1-2 and 6-7 are amended.  This Office Action is made final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a task manager configured…” and “a navigator configured…” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim limitation “a task manager configured…” and “a navigator configured…”  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “task manager” and “navigator” coupled with functional language “configured to receive a task…” and “configured to generate a path…” respectively without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs [0048-0058] in the specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venable et al. (U.S. 10,210,603 B2) in view of Czinger et al. (U.S. 2018/0339456 A1).
Re claim 1, Venable discloses in Figures 1-30 a control method in a mobile automation system including a mobile automation apparatus and a control server (e.g. abstract and Figure 5), comprising, at the mobile automation apparatus: receiving a task identifier (e.g. col. 9 line 65 to col. 10 line 10 with mission planner) and a plurality of task fragments from the control server 
Re claim 2, Venable discloses in Figures 1-30 at the mobile automation apparatus: obtaining locations of each of the sub-regions identified in the fragments; based on the locations 
Re claim 3, Venable discloses in Figures 1-30 the task identifier corresponds to a data capture task, and wherein performing the task comprises capturing a plurality of images of the subsets of sub-regions, and storing the images in a memory of the mobile automation apparatus (e.g. Figure 5 with cameras 1-2). 
Re claim 4, Venable discloses in Figures 1-30 at the mobile automation apparatus: transmitting status data to the control server indicating whether the task was successfully performed for each of the subsets of sub-region identifiers (e.g. abstract, Figures 5 and 7 with output of the store profile).
Re claim 5, Venable discloses in Figures 1-30 at the mobile automation apparatus: following completion of the task fragments, transmitting the images to the control server (e.g. Figure 5 with cameras 1-2). 
Re claim 6, it is an apparatus having similar limitations cited in claim 1.  Thus, claim 6 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 7, it is an apparatus having similar limitations cited in claim 2.  Thus, claim 7 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 8, it is an apparatus having similar limitations cited in claim 3.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 9, it is an apparatus having similar limitations cited in claim 4.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 4.
.

Response to Arguments
Applicant's arguments filed 04/24/2021 have been fully considered but they are not persuasive. 

The applicant argues in page 5 for independent claims 1 and 6 that the reference fails to disclose the newly added limitation, particularly the limitation of “generating a path traversing…the selected task fragment”, and “in response to completing travel along the path, repeating…for each remaining task fragment.”
The examiner respectfully submits that these limitations can be reasonably seen in the primary reference, particularly the cited reference above wherein the mission can include multiple tasks such as layout the store, identify the missing products, perform inventory wherein the process is repeated till the mission is complete and each of the tasks has its own routing/traveling path.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443